Citation Nr: 0008115	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  95-03 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to April 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1993 rating decision from the 
Department of Veterans Affairs (VA) San Diego, California 
Regional Office (RO), which denied entitlement to service 
connection for a "psychological" disorder.




FINDINGS OF FACT

Competent medical evidence of a nexus between any current 
psychiatric or psychological disorder and an incident of 
service has not been presented.



CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychological disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in June 1989, the veteran's psychiatric 
system was clinically evaluated as normal.  In a March 1991 
clinical record, an assessment of rule out personality 
disorder and adjustment disorder with depressed mood was 
noted.  A clinical record dated in April 1991 reflects a 
relevant impression of schizotypal traits.  In a September 
1992 report of medical history, the veteran reported he was 
in good health and noted no psychiatric related problems.  An 
assessment of chronic depression was noted in a January 1993 
clinical record.  

A subsequent January 1993 clinical record reflects a relevant 
assessment of schizotypal traits, rule out personality 
disorder.  It was noted that the veteran described only a 
vague description of depression and his symptoms appeared to 
be more anxiety related.  Clinical records reflect the 
veteran complained of recurrent noncardiac chest pains in 
March 1993.  A provisional diagnosis of anxiety attacks was 
noted.  A diagnosis of a schizotypal personality disorder was 
also noted.  Additional clinical records dated in March 1993 
reflect the veteran was hospitalized in a psychiatric 
facility at his own request for ten days.  At that time it 
was noted that the veteran voiced suicidal ideation and noted 
auditory hallucinations of two male voices.  The veteran 
indicated that he was seeking separation from the service 
because he religious views were not compatible with military 
deployment.  It was noted that prior to admission, the 
veteran had become increasingly distraught when an 
administrative separation did not seem likely.  It was also 
noted that the veteran was not treated with medication during 
his hospitalization.  A discharge diagnosis of a personality 
disorder, not otherwise specified, with schizoid and 
schizotypal features, severe, was noted.  Upon separation 
examination dated in April 1993, a somatoform personality 
disorder was noted.  In a report of medical history, also 
dated in April 1993, the veteran reported that he was 
currently or had suffered from depression and/or excessive 
worry.  He also reported he was in good health.  

Upon VA general examination dated in June 1993, the examiner 
noted a relevant diagnosis of a chronic neuropsychiatric 
disorder.  The veteran was described as very anxious and 
nervous during the examination with a bit of tremors.  It was 
also noted that the veteran would be further evaluated by the 
psychiatry department.  

Upon VA mental examination dated in June 1993, the veteran 
complained of occasional chest pain, but denied experiencing 
hallucinations, ideas of grandeur, feelings of unreality, 
paranoia, or suicidal ideation.  The examiner noted the 
veteran was oriented as to time, place, and memory, but also 
immature and somewhat over-energized.  He was also noted as a 
little grandiose, but not truly manic or hypomanic.  His 
hands were sweaty and clammy and he seemed tense.  Affect was 
noted as within normal limits and his mood was noted as not 
depressed or elated.  The examiner noted there was no 
evidence of schizophrenia, bipolar disorder, or organic brain 
dysfunction.  Diagnoses of an adjustment disorder with mixed 
emotional features, in remission, and mixed personality 
disorder with passive-dependent, compulsive, and immature 
features were noted.  The examiner noted a current global 
assessment of functioning score of 90 and a score of 65 at 
the same time last year.  

An October 1994 VA outpatient treatment record noted a 
history of anxiety and depression.  

At his February 1995 RO hearing, the veteran testified that 
he had never taken any medication for a psychological 
condition and that he was not currently under psychological 
care.  (Transcript, page 16).  The veteran also stated that 
he did not feel that he currently had a psychological 
condition.  (Transcript, page 19).  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as psychoses, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Analysis

Following a comprehensive review of the evidence of record, 
the Board concludes service connection for a psychological 
disorder is not warranted.  

Although the record clearly establishes that the veteran 
received psychiatric treatment during service with various 
assessments of a personality disorder, an adjustment 
disorder, chronic depression, schizotypal traits, and a 
somatoform personality disorder; post-service medical records 
show no evidence of schizophrenia, bipolar disorder, or 
organic brain dysfunction.  The Board recognizes that the 
June 1993 VA general examiner noted a diagnosis of a chronic 
neuropsychiatric disorder that would be evaluated by the 
psychiatric department.  However, upon VA mental examination 
dated in June 1993, the examiner noted diagnoses of an 
adjustment disorder with mixed emotional features, in 
remission, and a mixed personality disorder with passive-
dependent, compulsive, and immature features.  The Board 
notes that congenital or developmental defects, refractive 
error of the eye, personality disorders, and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).

As the competent medical evidence of record does not reflect 
a diagnosis of a psychosis during or within one year of 
discharge from service, presumptive service connection 
pursuant to 38 C.F.R. § 3.309 is not warranted.  
Additionally, it is less than clear from the record whether 
the veteran currently suffers from a psychological disorder.  
As previously noted, the June 1993 VA examiner opined that 
his adjustment disorder was in remission and at his February 
1995 RO hearing, he stated that he was not currently under 
psychological care and did not feel that he currently had a 
psychological condition.  However, assuming that the June 
1993 VA diagnosis of an adjustment disorder in remission is 
sufficient to establish a current diagnosis, the record is 
silent for competent medical evidence of a nexus between the 
veteran's in-service psychiatric difficulties and any current 
disability.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has made clear it that 
a lay party is not competent to provide probative evidence as 
to matters requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  Consequently, a 
veteran's lay assertion that his psychological condition was 
caused by his active service is neither competent nor 
probative of the issue in question.  While the veteran is 
competent to testify regarding the events that are alleged to 
have occurred during his active service, he is not competent 
to diagnose the etiology of his own disability.  See Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93-95 (1993); and Clarkson v. Brown, 4 Vet. App. 565, 
657 (1993).

Thus, in the absence of competent medical evidence of a nexus 
between a current psychological or psychiatric disorder and 
an incident of service, the claim is not well grounded and 
must be denied.  



ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

